J-S40036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DERRICK RHODES                             :
                                               :
                       Appellant               :   No. 988 EDA 2020

                 Appeal from the Order Entered March 9, 2020
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0005564-2015


BEFORE:      SHOGAN, J., KING, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                      FILED SEPTEMBER 23, 2020

        Appellant, Derrick Rhodes, pro se, appeals from the order entered

March 9, 2020, denying his “Motion for Time Credit.” We affirm.

        On May 3, 2016, at Docket Number CP-23-CR-0005564-2015, Appellant

pleaded guilty before the Court of Common Pleas of Delaware County to

manufacture, delivery, or possession with intent to manufacture or deliver a

controlled substance.1        He was immediately sentenced to two years of

probation. Appellant did not file any post-sentence motions, a direct appeal,

or a petition under the Post Conviction Relief Act (“PCRA”).2



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   35 P.S. § 780-113(a)(30).
2   42 Pa.C.S. §§ 9541–9546.
J-S40036-20


        On June 14, 2017, Appellant was arrested in Philadelphia. On June 19,

2017, the Court of Common Pleas of Delaware County issued a detainer for

Appellant due to this Philadelphia arrest.

        On June 19, 2018, at Docket Number CP-51-CR-0007497-2017,

Appellant pleaded guilty before the Court of Common Pleas of Philadelphia

County to: persons not to possess, use, manufacture, control, sell or transfer

firearms; and knowingly or intentionally possessing a controlled or counterfeit

substance by a person not registered.3 On August 24, 2018, he was sentenced

to three to six years of confinement followed by four years of probation.

Appellant again did not file any post-sentence motions, direct appeal, or PCRA

petition.

        On January 10, 2019, Appellant’s Delaware County probation was

revoked, because (1) Appellant was convicted of the above offenses in

Philadelphia; (2) he tested positive for and admitted to using marijuana and

oxycodone while on probation; and (3) he failed to report to his agent on

January 17, 2017, April 10, 2017, and June 1, 2017.       Trial Court Opinion,

dated April 23, 2020, at 1. Appellant was resentenced to one to two years of

confinement to be served consecutively to his Philadelphia County sentence

with “any time credit to be apportioned, calculated and applied by” DOC. Id.




____________________________________________


3   18 Pa.C.S. § 6105(a)(1) and 35 P.S. § 780-113(a)(16), respectively.

                                           -2-
J-S40036-20


       On August 19, 2019, Appellant filed a “Motion for Time Credit” in the

Court of Common Pleas of Delaware County, alleging that the DOC had failed

to award him credit for time served. On March 9, 2020, the trial court denied

his motion. On March 25, 2020, Appellant filed this timely direct appeal.4

       Appellant’s pro se appellate brief does not include a statement of

questions involved pursuant to Pa.R.A.P. 2116.5      However, we can easily

discern that Appellant contends that he “did not get credit [for his] detainer

time” on the Delaware County sentence. Appellant’s Brief at 1.

       The appropriate vehicle for challenging a computation of sentence by

the DOC is filing an original action in the Commonwealth Court, not a motion

in the trial court.         See McCray v. Pennsylvania Department of

Corrections, 872 A.2d 1127, 1131 (Pa. 2005); Commonwealth v. Wyatt,

115 A.3d 876, 877, 879-80 (Pa. Super. 2015); Commonwealth v. Heredia,

97 A.3d 392, 393, 395 (Pa. Super. 2014); Commonwealth v. Hollawell,

604 A.2d 723, 725 (Pa. Super. 1992); Commonwealth v. Perry, 563 A.2d

511, 512-13 (Pa. Super. 1989). Accordingly, the trial court could not hear

Appellant’s motion, and we consequently affirm the order denying his motion.

       Order affirmed.



____________________________________________


4The trial court did not order and Appellant did not file a statement of errors
complained of on appeal. The trial court entered its opinion on April 23, 2020.
5 In fact, the only sections in Appellant’s brief are a procedural history,
argument, and conclusion. Accordingly, his brief violates Pa.R.A.P. 2111(a).

                                           -3-
J-S40036-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/23/2020




                          -4-